DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 24JUN2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b), 102(a)(1), 103 rejections and specification, drawings objections previously set forth in the Non-Final Office Action mailed 07APR2022.
Applicant's arguments filed 24JUN2022 have been fully considered.
Regarding claim 25 (REMARKS P11 as filed), note that UDAGAWA does not use the term “gate valve”.
The Applicant is making an assumption that one having ordinary skill in the art would “replace gate valves V2 and V3 with a three-way valve.” The rejection should not be so limited, which includes the possibility of adding a three-way valve.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The rejection states the motivation to combine the references is to provide for selective control communication between the various connected pipes and ports in a known simplified manner. It is respectfully submitted that a three-way valve is commonly known in the art and readily available to the ordinary artisan.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Furthermore, the specific location of the three-way valve is not particularly claimed in terms of structure. The whole claim heavily relies upon functional language. The Applicant may be better served using terms such as “upstream”, “downstream”, or “directly connected”, which are better suited to specify the location of parts in relation to each other. A three-way valve is known in the art and would be obvious to the ordinary artisan in how to use it.
Regarding arguments to other claims, see the updated rejections below.
CLAIMS ENTERED
Claim 4 should have the status identifier of “Currently Amended”. See MPEP 714.II.C.(A).
Claim Interpretation
Regarding claim 25, the claim includes structural details of “source of processing solution”, “chemical filter”, “vacuum pump”, and “nozzle” that are wrapped within functional language. It is being interpreted that these limitations are positively claimed structure as being part of the flow paths.
Regarding claims 32, the claim includes structural details of “source of processing solution”, “chemical filter”, “first check valve”, “exhaust vent”, “vacuum pump”, “second check valve”, and “nozzle” that are wrapped within functional language. It is being interpreted that these limitations are positively claimed structure as being part of the flow paths.
Claim Objections
Claim 1 line(s) 2, claim 25 line(s) 2, claim 31 line(s) 2, claim 32 line(s) 2, claim 35 line(s) 2 sets forth the limitation “a source for a processing solution”, which should be corrected to - - a source [[for a]] of processing solution - - to bring clarity to the source of material used.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 line(s) 2 sets forth the limitation “a nozzle”. It is unclear whether “a nozzle” of claim 28 is the same or different from “a nozzle” of claim 25 line(s) 8.
Claim 29 line(s) 2 sets forth the limitation “a nozzle”. It is unclear whether “a nozzle” of claim 29 is the same or different from “a nozzle” of claim 25 line(s) 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-26,29-30 are rejected under 35 U.S.C. 103 as being obvious over UDAGAWA (US 20050175472) in view of MORETON (US 2326484).
Regarding claim 25, UDAGAWA teaches a liquid supplying device (title, Figs.)  comprising:
a first fluid path configured to fluidly couple a source (Fig. 1 #46) of processing solution to a chemical filter (Fig. 1 #41) through a first electronic control valve (e.g. Fig. 1 #V2; par. [0036]),
a second fluid path configured to fluidly couple the chemical filter (Fig. 1 #41) to a vacuum pump (Fig. 1 #8) through a second electronic control valve (e.g. Fig. 1 #V3);
a third fluid path configured to fluidly couple the chemical filter (Fig. 1 #41) to a nozzle (Fig. 1 #50); and
a valve system (Fig. 1 #V1-V5, which are controlled by a control section Fig. 1 #9; par. [0037]) capable of operating in various operating states to couple or block components.
UDAGAWA does not teach the valve system comprises a three-way valve. However, MORETON teaches a filtering apparatus (title, Fig.) comprising a three-way valve (Fig. 1 #24) of which the details are shown in Figs. 6-8. MORETON teaches the valve allows for selective control communication between the various connected pipes and ports in a known simplified manner (P2/left C/L18,34-37).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the valve system of UDAGAWA with a three-way valve of MORETON in order to provide for selective control communication between the various connected pipes and ports in a known simplified manner. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Note that the combination of references teaches and/or suggests the three-way valve capable of or would be obvious to provide such capabilities of switching the valve system between the first fluid path and the second fluid path and capable of coupling/opening/closing/blocking valves for selective control communication (see also possible operating modes of Figs. 2A,B,3). Note that the filter has three ports and would be obvious to provide a three-way valve near the filter.
Regarding claim 26, UDAGAWA teaches a controller (Fig. 1 #9; par. [0037]) configured to switch the valve system from the first operating state to the second operating state, the controller configured to send control signals to open and close the first and the second electronic control valves (par. [0036]).
Regarding claim 29, UDAGAWA teaches wherein the third fluid path is configured to fluidly couple the chemical filter to the nozzle through a third electronic control valve (e.g. Fig. 1 #V4; par. [0036]).
Regarding claim 30, UDAGAWA teaches a housing (implied) for the chemical filter. In considering the disclosure of UDAGAWA, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Claim(s) 27 is rejected under 35 U.S.C. 103 as being obvious over UDAGAWA (US 20050175472) in view of MORETON (US 2326484) and YAJIMA (US 6238576).
Regarding claim 27, UDAGAWA teaches:
a pump (Fig. 1 #11) capable of pumping the processing solution; and
an air operated valve (AOC; e.g. Fig. 1 #V5; par. [0036]) disposed downstream from the chemical filter and between the chemical filter and the nozzle, the AOC capable of electronically controlling dispense quality of the processing solution.
UDAGAWA does not teach the pump is disposed downstream from the chemical filter. However, duplication of parts (i.e. adding a pump downstream the chemical filter) or rearrangement of parts (i.e. relocating the pump to downstream the chemical filter) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B & C).
This is further obvious in view of YAJIMA. YAJIMA teaches a chemical liquid supply method and apparatus thereof (title, Figs.) including a pump (Fig. 2 #11) disposed downstream from a chemical filter (Fig. 2 #41) and upstream a nozzle (Fig. 2 #50).
Claim(s) 28 is rejected under 35 U.S.C. 103 as being obvious over UDAGAWA (US 20050175472) in view of MORETON (US 2326484) and BAILEY (US 5527161).
Regarding claim 28, UDAGAWA does not teach the third fluid path is configured to fluidly couple the chemical filter to the nozzle through a check valve. However, UDAGAWA does teach a suck-back operation, where valve V4 is closed and V5 is open in order to prevent liquid from dripping from the dispensing nozzle (par. [0042]). BAILEY teaches a filtering and dispensing system (title, Figs.) including a check valve (e.g. Fig. 3 #24) on a dispense line (Fig. 3 #20). BAILEY teaches the importance of a check valve on the dispense line in order to maintain a constant pressure in the filter and avoid creation of air pockets, which would interfere with accurate dispensing (C1/L66-C2/L5; C3/L40-42; C4/L1-42).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of UDAGAWA to include a check valve in the third fluid path as taught by BAILEY in order to provide fluid flow advantages as is known in the art. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
Claim(s) 31 is rejected under 35 U.S.C. 103 as being obvious over UDAGAWA (US 20050175472) in view of MORETON (US 2326484) and JUHOLA (US 5636762).
Regarding claim 31, UDAGAWA does not teach a source of inert gas fluidly coupled to the source for the processing solution. However, JUHOLA teaches a system and method for dispensing liquid from storage containers (title, Figs.) including a source of inert gas (Fig. 1 #140) fluidly coupled to a source of processing solution (Fig. 1 #40).
JUHOLA teaches that it is essential to precisely control the processing environment during photolithographic processing (C1/L13-21), which should not be contaminated by air (C2/L1-3). This is accomplished by using an inert gas such as nitrogen (C6/L10-11,31-42,54-57).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of UDAGAWA to include a source of inert gas as taught by JUHOLA in order to provide protection against contaminants as is known in the art. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
Claim(s) 1-2,4-5,7,21-24,32-34 are rejected under 35 U.S.C. 103 as being obvious over YAJIMA (US 6238576) in view of UDAGAWA (US 20050175472), DIREGOLO (US 4601409) and MORETON (US 2326484).
Regarding claim 1,7, YAJIMA teaches a chemical liquid supply method and apparatus thereof (title, Figs.) including:
a chemical filter (Fig. 7B #41) fluidly coupled between a source (Fig. 7B #46) for a processing solution and a nozzle (Fig. 7B #50) capable of dispensing the processing solution, the chemical filter capable of filtering the processing solution from the source (C6/L59-61);
an exhaust vent (Fig. 7B #51; C7/L24-25; Annotated Fig. 7B; see P13); and
a valve system (Fig. 7B #V1C,V2,V3C,V4,V5, which are controlled by a control section Fig. 1 #56; C7/L39-42) capable of operating in various operating states to couple or block components; and,
wherein the valve system further comprises:
a first check valve (Fig. 7B #V1C) capable of coupling the source to the filter; and,
another check valve (Fig. 7B #V3C).
YAJIMA is silent as to a vacuum pump. However, UDAGAWA teaches a liquid supplying device (title, Figs.)  comprising:
a chemical filter (Fig. 1 #41) fluidly coupled between a source (Fig. 1 #46) for a processing solution and a nozzle (Fig. 1 #50) capable of dispensing the processing solution, the chemical filter capable of filtering the processing solution from the source (par. [0026]);
a vacuum pump (Fig. 1 #8; par. [0035]) capable of applying a vacuum to the chemical filter; and
a valve system (Fig. 1 #V1-V5, which are controlled by the system control section #9; par. [0037]) capable of operating in various operating states to couple or block components.
UDAGAWA teaches the vacuum pump provides a pressure source for an exhaust flow path at the filter to exhaust gas (par. [0010-0011]), which completely removes bubbles and ensuring stable dispensing of liquid (par. [0043]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of YAJIMA with a vacuum pump of UDAGAWA in order to remove gas and ensure stable dispensing of liquid. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
YAJIMA does not teach a check valve coupling the vacuum pump. However, DIREGOLO teaches a liquid chemical dispensing system (title, Figs.) including aspirating means (a device for creating a reduced pressure such as a conventional vacuum pump; C4/L33-36) and a conventional check valve (Fig. 1 #55). DIREGOLO teaches the check valve permits air to flow only one way (C4/L29-32) ensuring that the conduit is always under reduced pressure. One having ordinary skill in the art would understand that a check valve on the exhaust line would ensure that pressure is maintained and that gas cannot contaminate the system.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of YAJIMA with a check valve on the exhaust line (e.g. at V2 of Fig. 7B) as suggested by DIREGOLO in order to maintain pressure and reduce gas contamination. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
YAJIMA does not teach the valve system comprises a three-way valve. However, MORETON teaches a filtering apparatus (title, Fig.) comprising a three-way valve (Fig. 1 #24) of which the details are shown in Figs. 6-8. MORETON teaches the valve allows for selective control communication between the various connected pipes and ports in a known simplified manner (P2/left C/L18,34-37).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the valve system of YAJIMA with a three-way valve of MORETON in order to provide for selective control communication between the various connected pipes and ports in a known simplified manner. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Note that the combination of references teaches and/or suggests the three-way valve capable of switching the valve system between the first fluid path and the second fluid path and capable of coupling/opening/closing/blocking valves for selective control communication. Note that the filter has three ports and would be obvious to provide a three-way valve near the filter.
Regarding claim 2, YAJIMA teaches a controller (Fig. 1 #56; C7/L39-42) configured to switch the valve system from the first operating state to the second operating state.
Regarding claim 4, YAJIMA teaches the chemical filter comprises:
a housing (implied) comprising a first port (annotated Fig. 7B), a second port coupled to the nozzle through a third check valve (Fig. 7B #V3C), a third port coupled to an exhaust vent (Fig. 7B #51; C7/L24-25; Annotated Fig. 7B); and
a filter (as performing the filtering function) disposed in the housing.
In considering the disclosure of UDAGAWA, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
(annotated Fig. 7B)

    PNG
    media_image1.png
    486
    867
    media_image1.png
    Greyscale

Regarding claim 5, YAJIMA teaches the chemical filter comprises:
a housing (implied) comprising a first port (annotated Fig. 7B) coupled to the source, a second port coupled to the nozzle, and a third port coupled to an exhaust vent (C7/L24-25); and
a chemical filter (as performing the filtering function) disposed in the housing.
Regarding claim 21, YAJIMA teaches the valve system further comprises a third check valve (Fig. 7B #V3C) fluidly coupling the chemical filter to the nozzle.
Regarding claim 22, YAJIMA teaches:
a pump (Fig. 7B #17) capable of pumping the processing solution and disposed downstream from the chemical filter; and
an air operated valve (AOC; Fig. 7B #V5; C7/L31-34) disposed downstream from the chemical filter and between the chemical filter and the nozzle, the AOC capable of electronically control dispense quality of the processing solution.
Regarding claim 23, the references teach:
a first fluid path configured to fluidly couple the source (YAJIMA Fig. 7B #46) to the chemical filter (Fig. 7B #41) through the first check valve (Fig. 7B #V1C); and
a second fluid path configured to fluidly couple the chemical filter (Fig. 7B #41) to the vacuum pump (in combination with UDAGAWA) through the second check valve (in combination with DIREGOLO).
Regarding claim 24, YAJIMA teaches a third fluid path configured to fluidly couple the chemical filter (Fig. 7B #41) to the nozzle (Fig. 7B #50) through a third check valve (Fig. 7B #V3C).
Regarding claim 32, YAJIMA teaches a chemical liquid supply method and apparatus thereof (title, Figs.) including:
a first fluid path configured to fluidly couple a source (Fig. 7B #46) of processing solution to a chemical filter (Fig. 7B #41) through a first check valve (Fig. 7B #V1C), the chemical filter capable of filtering the processing solution from the source (C6/L59-61);
a second fluid path configured to fluidly couple the chemical filter (Fig. 7B #41) to an exhaust vent (Fig. 7B #51; C7/L24-25; Annotated Fig. 7B; see P13);
a fourth fluid path configured to fluidly couple the chemical filter (Fig. 7B #41) to a nozzle (Fig. 7B #50);
a valve system (Fig. 7B #V1C,V2,V3C,V4,V5, which are controlled by a control section Fig. 1 #56; C7/L39-42) capable of operating in various operating states to couple or block components; and,
wherein the valve system further comprises:
the first check valve (Fig. 7B #V1C); and
another check valve (Fig. 7B #V3C).
YAJIMA is silent as to a vacuum pump. However, UDAGAWA teaches a liquid supplying device (title, Figs.)  comprising:
a chemical filter (Fig. 1 #41) fluidly coupled between a source (Fig. 1 #46) for a processing solution and a nozzle (Fig. 1 #50) capable of dispensing the processing solution, the chemical filter capable of filtering the processing solution from the source (par. [0026]);
a vacuum pump (Fig. 1 #8; par. [0035]) capable of applying a vacuum to the chemical filter; and
a valve system (Fig. 1 #V1-V5, which are controlled by the system control section #9; par. [0037]) capable of operating in various operating states to couple or block components.
UDAGAWA teaches the vacuum pump provides a pressure source for an exhaust flow path at the filter to exhaust gas (par. [0010-0011]), which completely removes bubbles and ensuring stable dispensing of liquid (par. [0043]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of YAJIMA with a vacuum pump of UDAGAWA in order to remove gas and ensure stable dispensing of liquid. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
YAJIMA does not teach a check valve coupling the vacuum pump. However, DIREGOLO teaches a liquid chemical dispensing system (title, Figs.) including aspirating means (a device for creating a reduced pressure such as a conventional vacuum pump; C4/L33-36) and a conventional check valve (Fig. 1 #55). DIREGOLO teaches the check valve permits air to flow only one way (C4/L29-32) ensuring that the conduit is always under reduced pressure. One having ordinary skill in the art would understand that a check valve on the exhaust line would ensure that pressure is maintained and that gas cannot contaminate the system.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of YAJIMA with a check valve on the exhaust line (e.g. at V2 of Fig. 7B) as suggested by DIREGOLO in order to maintain pressure and reduce gas contamination. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
The references teach:
a second fluid path configured to fluidly couple the chemical filter (Fig. 7B #41) to the vacuum pump (in combination with UDAGAWA) through the second check valve (in combination with DIREGOLO).
Note that the combination of references teaches and/or suggests the three-way valve capable of switching the valve system between the first fluid path and the second fluid path and capable of coupling/opening/closing/blocking valves for selective control communication. Note that the filter has three ports and would be obvious to provide a three-way valve near the filter.
Regarding claim 33, YAJIMA teaches a controller (Fig. 1 #56; C7/L39-42) configured to switch the valve system from the first operating state to the second operating state.
Regarding claim 34, YAJIMA teaches:
a pump (Fig. 7B #17) capable of pumping the processing solution and disposed downstream from the chemical filter; and
an air operated valve (AOC; Fig. 7B #V5; C7/L31-34) disposed downstream from the chemical filter and between the chemical filter and the nozzle, the AOC capable of electronically control dispense quality of the processing solution.
Claim(s) 35 are rejected under 35 U.S.C. 103 as being obvious over YAJIMA (US 6238576) in view of UDAGAWA (US 20050175472), DIREGOLO (US 4601409), MORETON (US 2326484), and JUHOLA (US 5636762).
Regarding claim 35, YAJIMA does not teach a source of inert gas fluidly coupled to the source for the processing solution. However, JUHOLA teaches a system and method for dispensing liquid from storage containers (title, Figs.) including a source of inert gas (Fig. 1 #140) fluidly coupled to a source of processing solution (Fig. 1 #40).
JUHOLA teaches that it is essential to precisely control the processing environment during photolithographic processing (C1/L13-21), which should not be contaminated by air (C2/L1-3). This is accomplished by using an inert gas such as nitrogen (C6/L10-11,31-42,54-57).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the system of YAJIMA to include a source of inert gas as taught by JUHOLA in order to provide protection against contaminants as is known in the art. The references are combinable, because they are in the same technological environment of semiconductor wafer manufacturing. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777